UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-5070



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TIMOTHY SPRATLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-04-168)


Submitted:   June 24, 2005                  Decided:   July 11, 2005


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Amy L. Austin,
Meghan S. Skelton, Assistant Federal Public Defenders, Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Michael J. Elston, N. George Metcalf, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Timothy Spratley pled guilty to being a convicted felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g)

(2000), and was sentenced to 41 months of imprisonment. He appeals

his conviction, arguing the district court erred in denying his

motion to suppress.   Finding no error, we affirm.

          Spratley alleges that the evidence obtained pursuant to

his stop and arrest should have been suppressed.      We review the

district court’s factual findings underlying a motion to suppress

for clear error and its legal determinations de novo.     Ornelas v.

United States, 517 U.S. 690, 699 (1996); United States v. Rusher,

966 F.2d 868, 873 (4th Cir. 1992).     When a suppression motion has

been denied, this court construes the evidence in the light most

favorable to the government.   United States v. Seidman, 156 F.3d

542, 547 (4th Cir. 1998).

          The initial contact between police officers and Spratley

was consensual.    See United States v. Weaver, 282 F.3d 302, 309

(4th Cir. 2002).   The officers had reasonable suspicion to seize

Spratley and conduct a pat-down search based on the totality of the

circumstances, including the unusual manner in which he parked his

car, his nervous behavior, the bulge in his pocket, and the gun in

plain view in his car.   See, e.g., United States v. Sokolow, 490

U.S. 1, 8 (1989); Weaver, 282 F.3d at 309-10.      Moreover, to the

extent Spratley’s claim regarding the seizure of the gun from his


                               - 2 -
car is properly before the court, the gun was properly seized

because part of the gun was concealed, making its incriminating

character apparent.   See United States v. Jackson, 131 F.3d 1105,

1109 (4th Cir. 1997).     Accordingly, our review of the record

reveals no reversible error.

          We affirm Spratley’s conviction.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 3 -